Pigott, J.
I dissent. I am constrained to the opinion that the conclusion reached in First National Bank v. Bullard, 20 Mont. 118, 49 Pac. 658, was erroneous for two reasons : First, because the court refused to follow the interpretation put upon the provisions of Section 54, First Division, Compiled Statutes, 1887, by the Supreme Court of Minnesota; and secondly, because, independently of the Minnesota construction, the section is not reasonably susceptible of the interpretation given by this court.
1. Section 54, supra, was borrowed from the statutes of Minnesota. Prior to its adoption it had been interpreted by the Supreme Court of that state, which had held that the limitation would commence from the time of the last payment after maturity upon an existing written evidence of indebtedness; that payment by one of the joint debtors of interest due on such contract would initiate a new period of limitation as to all of the debtors, notwithstanding the debtor so paying was the principal, and his co-debtors mere sureties, and despite the fact that the payment was made by him without their knowledge or consent. (Whitaker v. Rice, 9 Minn. 13 Gil. 1.)
The rule declared in First Nat. Bank v. Bell S. & C. Min. Co., 8 Mont. 46, 19 Pac. 403, is that, when a particular statute has been adopted in this state from the statutes of another, after a judicial interpretation has been placed upon it by the parent state, the courts of this state are bound by the interpretation or construction of the courts of the state whence it was adopted, unless the circumstances of the people of this state are so different as to require the application of another *552rule. To the same effect is Territory v. Stears, 2 Mont. 324. At page 330 the court say : “Our statute, is a re-enactment of that of California and the construction placed upon it by the California courts might be said to be enacted with the statute.” The same principle is announced in Lindley v. Davis, 6 Mont. 453, 13 Pac. 118; Stackpole v. Hallahan, 16 Mont. 40, 40 Pac. 80; Murray v. Heinze, 17 Mont. 353, 42 Pac. 1057, and 43 Pac. 714; State v. O'Brien, 18 Mont. 1, 43 Pac. 1091, and 44 Pac. 399; State ex rel. Milstead v. Butte City Water Co., 18 Mont. 199, 44 Pac. 966, and in Largey v. Chapman, 18 Mont. 563, 46 Pac. 808. It is not claimed that there was anything in our condition at the time the statute was adopted, or has been since, warranting the rejection of the doctrine established in Minnesota at the time the statute was adopted. This section was adopted in 1865, and was reenacted by succeeding legislatures, and otherwise continued in force in the Territory and State of Montana until the Codes went into effect, July 1, 1895. In Minnesota, however, the statute of which our Section 54 is substantially a copy, was repealed in 1866. Subsequently, in 1886, the Supreme Court of Minnesota decided Willoughby v. Irish, 35 Minn. 63, 27 N. W. 379. The sole point decided in that case was that, under a statute corresponding word for word with Section 53, First Division, Compiled Statutes, 1887, a partial payment by one maker of a note, before the statute barred the remedy, was inoperative to prevent its running as to the other makers. The court did not construe the section which had been theretofore repealed. That section was not involved. Whitaker v. Rice was not overruled by the Willoughby case, either in whole or in part. Any unfavorable comment upon the former case was clearly obiter; but were it otherwise, I find it impossible to assent to the course of reasoning pursued by the opinion in the case at bar. Montana took Section 54 from the statutes of Minnesota with the interpretation then given it, — which it then bore, — and not with that attempted to be injected into it a score of years after its repeal by way of argument in considering a different statute. It is to be *553borne in mind, also, that in the period between the adoption of Section 54 and its repeal in Montana, on July 1, 1895, rights had been acquired in reliance upon the section as construed when adopted. That construction is as binding as if verbally incorporated into the statute.
2. The provisions of Section 54 were peculiar to three states — Minnesota, Oregon, and Montana. In Partlow v. Singer, 2 Or. 307, and Sutherlin v. Roberts, 4 Or. 378, a statute of Oregon identical with Section 54, supra, received careful and thorough consideration, and was interpreted as in Whitaker v. Rice. The Supreme Court of the United States in Cross v. Allen, 141 U. S. 528, 12 Sup. Ct. 67, treated the subject upon principle, and with reference to the Oregon statute, but without relying upon the judicial construction of the law by the courts of that state, and held to the Minnesota interpretation. The reasons advanced by these courts are cogent, and, to my mind, unanswerable. It seems to me that this court has, in the Bullard case and the one at bar, practically eliminated Section 54 from the statutes, by refusing to give effect to its clear language and unmistakable import. I am satisfied that Section 53 was intended for one purpose, and that Section 54 was designed for another and different purpose. If the majority opinion be correct, I cannot conceive why Section 54 was enacted, since Section 53 is, in the opinion of the court, ample for all the ends intended to be attained by the other section.
Stare decisis ought not to be applied, for the error may be now corrected without injury or hardship, it being apparent that since the decision in the Bullard case no rights can have arisen in favor of makers of promissory notes which could be affected by overruling the doctrine there announced. The privilege of defeating a just debt by interposing the defense of the statute of limitations is not a vested right. (Campbell v. Holt, 115 U. S. 620.) For these reasons, I think the judgment should be affirmed.